         Case 1:18-cv-04994-AKH Document 191 The     motion
                                                 Filed       to seal,Page
                                                        09/03/21      ECF No.
                                                                          1 of147
                                                                               3 is denied as moot,
                                                see ECF No. 160. The Clerk is instructed to
                                                terminate the open motion, ECF No 147.
                                                So ordered,
 UNITED STATES DISTRICT COURT                   /s/ Alvin K. Hellerstein
 SOUTHERN DISTRICT OF NEW YORK                  Alvin K. Hellerstein
                                              ) 9/3/21
 JEFFREY LEONARD, IN HIS CAPACITY AS          )    Civil Action No. 18-cv-04994-AKH
 TRUSTEE OF THE POPLAWSKI 2008                )
 INSURANCE TRUST; PHYLLIS POPLAWSKI; )
 PBR PARTNERS; BRIGHTON TRUSTEES,             )
 LLC, on behalf of and as trustee for COOK    )
 STREET MASTER TRUST III; BANK OF             )
 UTAH, solely as securities intermediary for  )
 COOK STREET MASTER TRUST III; TRINITY )
 2015 LS FUND, LLC; PEAK TRUST                )
 COMPANY, AK, on behalf of and as trustee for )
 SUSAN L. CICIORA TRUST and STEWART           )
 WEST INDIES TRUST, and ADVANCE TRUST )
 & LIFE ESCROW SERVICES, LTA, as              )
 securities intermediary for LIFE PARTNERS    )
 POSITION HOLDER TRUST, on behalf of          )
 themselves and all others similarly situated )
                                              )
                               Plaintiffs,    )
                                              )
         vs.                                  )
                                              )
                                              )
 JOHN HANCOCK LIFE INSURANCE                  )
 COMPANY OF NEW YORK and JOHN                 )
 HANCOCK LIFE INSURANCE COMPANY               )
 (U.S.A.)
                                              )
                                              )
                               Defendants.
                                              )
                                              )

                    MOTION TO FILE UNDER SEAL
 PORTIONS OF THE DISCOVERY DISPUTE LETTER DATED DECEMBER 23, 2020

       Plaintiffs respectfully request that the Court authorize the sealed filing of a portion of the

letter dated December 23, 2020 concerning a discovery dispute. The proposed sealed portions of

the letter, including Exhibits A and B thereto, discuss or constitute information that has been

designated “Confidential” by Defendants and must therefore be filed under seal pursuant to

¶¶ 10-11 of the Stipulated Confidentiality Agreement and Protective Order, entered by this Court
         Case 1:18-cv-04994-AKH Document 191 Filed 09/03/21 Page 2 of 3




on November 13, 2018 (the “Protective Order”). (See ECF No. 39.) Accordingly, Plaintiffs

respectfully request that the Court allow the information to be filed under seal.

       By making this filing, Plaintiffs do not agree that any of the sealed material should be

maintained under seal, and Plaintiffs reserve the right to oppose any motion ultimately filed

seeking the continued sealing of the sealed material. As per paragraph 12 of the Protective Order,

Defendants or third parties may move to maintain the continued sealing of the sealed material

within twenty-one days of this filing.


Dated: December 23, 2020                               /s/ Seth Ard
                                                      Steven Sklaver (pro hac vice)
                                                      SUSMAN GODFREY L.L.P.
                                                      1900 Avenue of the Stars, Suite 1400
                                                      Los Angeles, CA 90067
                                                      Tel: (310) 789-3100
                                                      Fax: (310) 789-3150
                                                      ssklaver@susmangodfrey.com

                                                      Seth Ard
                                                      Ryan Kirkpatrick
                                                      Zachary B. Savage
                                                      Ari Ruben
                                                      Amy Gregory
                                                      SUSMAN GODFREY L.L.P.
                                                      1301 Avenue of the Americas, 32nd Floor
                                                      New York, NY 10019
                                                      Tel.: (212) 336-8330
                                                      Fax: (212) 336-8340
                                                      sard@susmangodfrey.com
                                                      rkirkpatrick@susmangodfrey.com
                                                      zsavage@susmangodfrey.com
                                                      aruben@susmangodfrey.com
                                                      agregory@susmangodfrey.com

                                                      Andres Healy (pro hac vice)
                                                      SUSMAN GODFREY L.L.P.
                                                      1201 Third Avenue, Suite 3800
                                                      Seattle, WA 98101
                                                      ahealy@susmangodfrey.com
                                                      Tel.: (206) 505-3843
        Case 1:18-cv-04994-AKH Document 191 Filed 09/03/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2020 I caused the foregoing document to be served

via the Electronic Case Filing (ECF) system in the United States District Court for the Southern

District of New York, on all parties registered for CM/ECF in the above-captioned matter.


Dated: December 23, 2020

                                             /s/ Seth Ard
                                             Seth Ard
